COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


BELINDA L. ANDERSON
                                                                     MEMORANDUM OPINION*
v.     Record No. 1350-05-1                                               PER CURIAM
                                                                       SEPTEMBER 27, 2005
VIRGINIA BEACH (CITY OF) SCHOOL BOARD AND
 COMPMANAGEMENT, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Sidney H. Kelsey, Jr., on brief), for appellant.

                 (George J. Dancigers; Karen E. Daily; McKenry, Dancigers,
                 Dawson & Lake, on brief), for appellees.


       Belinda L. Anderson (claimant) appeals a decision of the Workers’ Compensation

Commission finding that she failed to prove total disability after February 11, 2004, as a result of

her compensable April 9, 2003 injury by accident. Pursuant to Rule 5A:21(b), Virginia Beach

(City of) School Board raises the additional question of whether the commission erred in finding

that claimant proved she injured her right elbow in her compensable April 9, 2003 injury by

accident. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Anderson v. Virginia Beach (City of) School Board, VWC File No. 214-84-67

(May 4, 2005). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.